DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. Cancellations of claims 4, 7, 8, 14, 16, 19 and 20 are also acknowledged. New claim 28 is also acknowledged.  

Allowable Subject Matter
Claims 1-6 and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record id OWENS (US 2896237). However, the invention as currently claimed in not anticipated or rendered obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
This application is in condition for allowance except for the following formal matters: 
The withdrawn claims 9-13, 15 17, 18, 21 and 22; and the new claim 28 needs to be cancelled.
The examiner proposed an examiner amendment to the claims to move the case for allowance. The examiner suggested canceling the withdrawn claims 9-13, 15 17, 18, 21 and 22; and the new claim 28. The examiner notes that the election was made by applicant without traverse. 
The examiner and applicant discussed the scope of the new claim 28 (Also see the interview summary). The examiner indicated that the new claim 28 is directed towards another embodiment (provided that the specification includes support for the new limitation in the claim).  Applicant informed the examiner that for instance, the limitation (iii) is indeed a newly claimed subject matter. The original claims set and the other claim sets during the prosecution did not include such limitation. Applicant demanded that the new claim 28 be examined since RCE application was filed. The examiner informed applicant that the newly claimed subject matter is an independent and/or distinct invention from the originally elected invention. Since applicant has received through examination on the merits for the originally presented invention, this invention is constructively elected by original presentation for prosecution on the merits.  The subject matter in claim 28, the withdrawn claims should be filed as divisional or CIP application. 
Agreement was not reached. 
Note: Claim 15 is an improper dependent form because it depends from a cancelled claim.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        8/12/22